Citation Nr: 1041731	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk





INTRODUCTION

The Veteran served on active duty with the Navy from December 
1965 to June 1967 and also served on periods of active duty for 
training with the National Guard from 1961 to 1965 and with the 
Army Reserves from 1967 to 1990. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. The rating decision denied the Veteran's claim 
for entitlement to service connection for tinnitus and bilateral 
hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

A December 1990 chronological statement of retirement points 
indicates that the Veteran's active service extends far beyond 
the periods for which VA has gathered service treatment records. 
Additionally, it is likely that the Veteran's hearing was tested 
after his active service with the Navy while he served as an Army 
reservist. VA must associate these records with the claims folder 
in order to comply with its duty to assist. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, while the Veteran received a compensation and 
pension examination in November 2008, the examiner did not 
provide a rationale based on competent medical evidence for 
discounting the Veteran's assertions of acoustic trauma during 
service. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must attempt to gather the 
Veteran's full military personnel records 
and associate these with the claims file.

2.	The RO/AMC must attempt to gather the 
Veteran's full military service records 
and associate these with the claims file. 

3.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for tinnitus or hearing loss, 
particularly those before the first 
demonstrated hearing loss when the 
Veteran applied for a job with FirstLine 
Security in June 2008. 

a.	After obtaining any appropriate 
authorizations for release of 
medical information, the RO/AMC 
must obtain records from each 
health care provider the Veteran 
identifies. 

b.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

4.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a clinician with 
appropriate expertise in audiology. The 
purpose of the examination is to 
determine whether the Veteran's current 
tinnitus and hearing loss began during 
active service or are related to any 
incident of service, and to determine 
whether the hearing symptoms displayed 
since separation show chronicity and 
continuity of a service-incurred 
condition. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the full service 
treatment records to determine whether 
the Veteran showed signs of hearing 
loss during service.

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	For each hearing disability diagnosed, 
the clinician must specifically opine 
whether that disability began during 
service, was chronically worsened 
during service, or is related to any 
incident of service. 

f.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file, other evidence gathered 
during the examination, and any other 
medical evidence generally relied upon 
by the clinician. If the clinician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

5.	If the benefits sought remain denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

6.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by 
the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


